Appellants are the parents of one Ben Bennett, now deceased, who was an employee of appellee on the 20th day of May, 1933, and who, on that day, suffered an injury by reason of an accident arising out of and in the course of his employment, which caused his death. Appellants filed with the Industrial Board an application for compensation alleging they were dependent upon him for support. On a hearing before a single member of said board, compensation was denied. Upon review before the full board there was a finding "that at the time of his death the said Ben Bennett left no one wholly or partially dependent upon him for support." The award was in accordance with the finding. This appeal followed, the error assigned *Page 203 
and relied upon for reversal being that the award is contrary to law.
The sole controverted question is as to whether or not appellants were dependents of their deceased son at the time of his death. This question in the instant case was a question 1.  of fact to be determined from the evidence by the Industrial Board.
We have read and considered the evidence, and while there is evidence which would have justified a different finding on the question of dependency, yet, from the entire record, we can 2.  not say that the evidence was so clear and decisive in favor of the appellants that the board was wrong in finding as it did, or that the evidence is of such a conclusive character as to force a contrary conclusion from that reached by the Industrial Board, whose province it is to weigh the evidence and determine the facts.
Award affirmed.